Ferguson, Judge
(dissenting):
I dissent.
In his post-trial review for the convening authority (paragraph 6d(2)), the staff judge advocate alleged that subsequent to the accused’s conviction of the charged offense, the accused had again violated the Code by being absent without leave on two occasions and by cutting with a knife one of the personnel participating in his apprehension for the second unauthorized absence (Articles 86 and *268128, Uniform Code of Military Justice, 10 USC §§ 886 and 928). He offered no proof that these offenses had occurred and simply stated:
“The substance of the material contained in subparagraph 6d(2), above, was presented to the accused by the undersigned in an interview following his apprehension. He was advised that he could offer matters in rebuttal or explanation, but he declined to do so. Giving full consideration to all pertinent matters, the exercise of clemency is not deemed to be warranted.”
It is undisputed that the accused was not shown a copy of the staff judge advocate’s review prior to the action of the convening authority. In post-trial affidavits, the accused denied he had cut anyone with a knife and the staff judge advocate related that he was informed by the military police of the affray and the knife cut after the accused’s apprehension.
Paragraph 85b, Manual for Courts-Martial, United States, 1969 (effective January 1, 1969) ,1 operative at the time of this trial, provides:
“. . . Matters outside the record may be included in the review to assist the convening authority in determining his action on the sentence. However, if an adverse matter from outside the record is included, the accused must be afforded an opportunity to rebut or explain the matter, unless he supplied the information himself or may be charged with knowledge that the information might be used against him, as when it appears in a record of nonjudicial punishment.”
In United States v Vara, 8 USCMA 651, 654, 25 CMR 155 (1958), this Court unanimously declared:
“. . . While rules of procedure for military courts are prescribed by the President, there is a void in this field which should be filled. The Services could correct the deficiency by appropriate regulations, while the only method available to us is to set aside a sentence when the accused has been prejudiced. Therefore, to improve the administration of military justice, to avoid unnecessary reversals, and to bring some semblance of orderly procedure out of what appears to be a rather obscure method of operation, we suggest that a practice of serving a copy of the review, or those parts which contain matters of fact adverse to an accused, on the accused or his counsel sometime prior to action by the convening authority be adopted. The time of service should be early enough to permit a reply thereto if accused is so disposed. If that procedure is used, an accused will be afforded a fair opportunity to answer new matters which are prejudicial to him and to present information which might be helpful to his cause. Furthermore, the convening authority and higher reviewing authorities who have power to modify sentences may be furnished with a more comprehensive and impartial base for determining the appropriateness of sentence. Finally, this Court will not be required to speculate on accused’s familiarity with the facts being used against him.”
See also United States v Smith, 9 USCMA 145, 25 CMR 407 (1958); United States v Jackson, 9 USCMA 298, 26 CMR 78 (1958); United States v Roop, 16 USCMA 612, 37 CMR 232 (1967); United States v Clark, 18 USCMA 458, 40 CMR 170 (1969).
My brothers affirm this case on the ground that since the staff judge advocate personally interviewed the accused and asked him to explain his post-trial conduct, the accused was thereby given the opportunity to explain or rebut these delicts, and, thus, the purpose of the Vara rule was satisfied.
We have, indeed, in some cases, held that the accused was not prejudiced by the inclusion of adverse material from outside the record. See United States v Roop, supra, and cases cited. This case, however, presents an entirely different posture for here we are dealing with alleged violations of the *269Code, which were not a part of the record nor were they voluntarily disclosed by the accused himself. The accused had an absolute right to decline to discuss these matters and, in fact, the staff judge advocate was precluded from asking him any questions about them without first informing the accused of his right to silence under Article 31, Code, supra, 10 USC § 831. In addition, since this was an in-custody interview of an accused suspected of an offense under the Code, he should also have been advised of his right to counsel. Miranda v Arizona, 384 US 436, 16 L Ed 2d 694, 86 S Ct 1602 (1966); United States v Tempia, 16 USCMA 629, 37 CMR 249 (1967). None of these warnings were given. Since the accused’s reliance on his right to silence may not be considered as evidence of guilt (see United States v Johnson, 18 USCMA 241, 39 CMR 241 (1969), and cases cited), the inclusion in the post-trial review of the fact (unproved) of codal violations and accused’s reliance on his right to silence, was, under these circumstances, obviously prejudicial. United States v Vara, supra.
I would reverse the decision of the Court of Military Review and direct that a new post-trial review may be ordered.

 The Revised edition of the 1969 Manual contains the same provisions.